DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 02/19/2021. Claims 1-18 are pending in this Action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Remark
In response to the final Office Action mailed on 10/28/2020, claims 1, 7, and 13 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Applicant's arguments that neither Hawkins and Harper, alone or in combination, disclose or suggest, “receiving, by the computing device a gene block-dimension matrix, the gene block-dimension matrix is configured through one or more user inputs via a genome user interface console and defines relationship between one or more Gorelik et al., US 2012/0215766. 
The new combination of Hawkins, Harper, and Gorelik discloses all the limitations of amended claims 1, 7, and 13. See below for details of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al., US 2016/0055499 (Hawkins, hereafter) in view of Harper et al., US 2011/0023022 (Harper, hereafter) and further in view of Gorelik, US 2012/0215766.
Regarding claim 1,
Hawkins discloses a method comprising: 
ingesting, by a computing device, data related to the one or more target entities from a plurality of data sources (See Hawkins: at least para 21, 52, 104, 108, and Fig. 1-2, ingesting the data received from multiple sources by a processor of computing device illustrated in Fig. 7 in order to construct customer genome data); 
receiving, by the computing device a gene block-dimension matrix, wherein the gene block-dimension matrix defines relationship between one or more dimensions present in the ingested data and one or more gene blocks (See Hawkins: at least para 42, 87, and Fig. 11, a table (i.e. matrix) storing the customer genome data including data and dimensions); 
loading, by the computing device the one or more gene blocks based on the gene block-dimension matrix (See Hawkins: at least para 44 and 47, loading stored data from storage layer (i.e. tables of database) for analyzing); 
extracting the computing device data corresponding to the one or more genome attributes from the one or more gene blocks (See Hawkins: at least para 43, 76, and 81, retrieving values corresponding to attribute); and 
creating the computing device the target entity profiles by calculating the one or more genome attributes from the extracted data based on a computation type (See Hawkins: at least para 20, 47, 79, 81, creating a genome profile for a customer by calculating attributes (e.g. average value or cumulative value) based on computation type (e.g. amount spent/monetary)). 
Hawkins discloses receiving preconfigured genome attributes for analysis (See Hawkins: at least Fig. 11 and para 43 and 76). Hawkins further discloses dynamically modifying the customer genome data (See Hawkins: at least para 30 and 81). However, Hawkins does not expressly teach one or more genome attributes configured based on input receive from a user, wherein the configuration includes dynamically modifying pre-configured genome attributes by adding one or more constraints. 
On the other hand, Harper discloses modifying attributes of an object based on input received from a user in which constraints of attributes are replaced/added (See Harper: at least Abstract, Fig. 7-10 and para 43, 75-76, and 79). Therefore, it would receiving, by the computing device one or more genome attributes configured based on input receive from a user, wherein the configuration includes dynamically modifying pre-configured genome attributes by adding one or more constraints, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing a user to change the setting or constraints of the attributes of the customer genome data according to his/her needs.
Although, the combination of Hawkins and Harper discloses receiving, by the computing device a gene block-dimension matrix, wherein the gene block-dimension matrix defines relationship between one or more dimensions present in the ingested data and one or more gene blocks (See Hawkins: at least para 42, 87, and Fig. 11, a table (i.e. matrix) storing the customer genome data including data and dimensions). However, it does not explicitly teach that the gene block-dimension matrix is configured through one or more user inputs via a genome user interface console and defines relationship between one or more dimensions present in the ingested data and one or more gene blocks.
On the other hand, Gorelik discloses a table that is configured by user input via a user interface and defines relationship between attributes (i.e. dimensions) and one more entities such as a customer (i.e. gene blocks) (See Gorelik: at least Fig. 8 and para 52-55). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the 
The motivation for doing so would have been to improve functionality of the method by allowing a user to customize the data search and displaying of search results and to facilitate “control of how the data objects are searched (by setting and/or selectively adjusting attributes and/or tables to be searched in the data objects) and/or how search results are displayed (by setting and/or selectively adjusting which attributes from which tables are to be displayed for certain display settings).” (See Gorelik: at least para 55).
Regarding claim 2,
the combination of Hawkins, Harper, and Gorelik discloses comprising defining by the computing device schema for master data, the one or more dimensions and the one or more gene blocks (See Harper: at least Fig. 4, Hawkins: at least Fig. 11 and para 87). 
Regarding claim 3,
the combination of Hawkins, Harper, and Gorelik discloses wherein the data in one or more gene blocks are flattened (See Hawkins: at least Fig. 11 and para 87, data is flattened based on categories). 
Regarding claim 4,
the combination of Hawkins, Harper, and Gorelik discloses merging, by the computing device the ingested data by using one or more common parameters (See Hawkins: at least Fig. 1 and para 42, 47, and 60-61).

the combination of Hawkins, Harper, and Gorelik discloses wherein the computation type comprises recency, frequency, monetary or quantity (See Hawkins: at least para 20, 47, 79, 81, at least monetary). 
Regarding claim 6,
the combination of Hawkins, Harper, and Gorelik discloses wherein the genome query engine comprises genome configuration engine and genome data pipeline (See Hawkins: at least Fig. 1 and para 52 and 95 and Harper: at least 43-44, a query program could further include functions or other programs for configuration and input/output of data).
Regarding claims 7-12,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, respectively.
Regarding claims 13-18,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, respectively.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        04/20/2021